DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 24 February 2022.
Claim(s) 1-18 is/are pending and present for examination.  Claim(s) 1 and 10 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 5, 6, 10, 11, and 14 have been amended.
Claims 3 and 12 have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Objections
As per claims 2, 5, 6, 11, and 14, the objections are withdrawn in view of Applicant’s Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wherein the remove extraction module is operable to extract” in claims 4 and 13;
“wherein the document sharing module is configured to encrypt” in claims 8 and 17; and
“wherein the document sharing module is configured to store” in claims 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, USPGPUB No. 2017/0277668, filed on 29 March 2016, and published on 28 September 2017, in view of Taylor et al, USPGPUB No. 2018/0060325, filed on 26 August 2016, and published on 1 March 2018, and in further view of Zelenov et al, U.S. Patent NO. 10,380,195, filed on 13 January 2017, and issued on 13 August 2019, and in further view of Singh et al, USPGPUB No. 2020/0257712, filed on 13 February 2019, and published on 13 August 2020.
As per independent claims 1 and 10, Luo, in combination with Taylor, Zelenov, and Singh, discloses:
A system for access transaction of a document containing sensitive and confidential information, the system comprising a server arrangement including one or more processors, the server arrangement being communicably coupled via one or more data communication networks with a first client device and a second client device, wherein the server arrangement, when operated, provides a platform configured to:
receive an access request for a document selected, by the second user, from a list of documents retrieved in response to a search query and displayed, on a user interface connected to the second client device {See Luo, [0051], wherein this reads over “For example, the search query "what is a DOM tree?" may have returned documents A, B, and C within the document collection. The search engine may have presented the results in an order based on a predicted relevance to the search query, e.g., first presenting document B (with the highest relevancy ranking), then document C, and finally document A. From the presented results, the user may have selected document C (the document having the second highest relevancy ranking).”}, wherein each of the document in the list is associated with a summarized view and an importance score {See Luo, [0056], wherein this reads over “The passage ranker 120 may score each candidate passage to identify the most important, representative and/or salient candidate passages for a document”; and [0058], wherein this reads over “For example, the search query "what is a DOM tree?" may have returned documents A, B, and C within the document collection. The search engine may have presented the results in an order based on a predicted relevance to the search query, e.g., first presenting document B (with the highest relevancy ranking), then document C, and finally document A. From the presented results, the user may have selected document C (the document having the second highest relevancy ranking).”}, and
wherein the importance score, displayed along-with the summarized view {See Taylor, [0035], wherein this reads over “The search service 304 may then provide the ranked results to the client 302 for display. The results may be displayed such that the score and the associated properties of the items that matched the entries of the external context list(s) are displayed”}, for each of the document in the list is determined on the platform without storing, on the platform, any document of said list of documents {See Luo, [0056], wherein this reads over “The passage ranker 120 may score each candidate passage to identify the most important, representative and/or salient candidate passages for a document”; and [0034], wherein this reads over “As should be appreciated, one or more documents (e.g., documents 128A and 128B) may be stored in one or more storage locations accessible to the digital document application, the web browser, and/or the document summarization application 110, e.g., storage 126. In at least some examples, the one or more documents may be stored in different storage locations within a distributed environment (e.g., cloud-based computing environment) that is accessible to the digital document application, the web browser, and/or the document summarization application 110 over a network, e.g., network 106”},
wherein the importance score is determined, by a scoring module on the server arrangement, based on one or more value features transmitted to the server arrangement by a remote sharing module of a first client device submitting said document, and wherein the one or more value features of the document comprise information elements indicative of entities and semantic inter-relationships between the entities {Singh, [0091], wherein this reads over “Returning to FIG. 4, at step/operation 407, the document preprocessing unit 114 determines, for each word in a document identified in step/operation 404, one or more aggregate semantic scores based at least in part on the semantic scores determined in step/operation 406. For example, the document preprocessing unit 114 may determine an aggregate semantic score for a word based at least in part on one or more of the semantic score for a 1-gram that consists of the word and the semantic scores for each n-gram that includes the word. In some embodiments, to determine the aggregate semantic score for a word, the document preprocessing unit 114 may adjust the semantic score for a 1-gram that consists of the word and/or the semantic scores for each n-gram that includes the word based at least in part on one or more of frequency score for the 1-gram that consists of the word, a frequency score for each n-gram that includes the word, and configuration data in the configuration data storage unit 113. In some embodiments, the document preprocessing unit 114 may adopt any candidate semantic labels whose semantic score in relation to a word exceeds a certain threshold semantic score as the semantic labels for the word. In some embodiments, the document preprocessing unit 114 may adopt a threshold number of candidate semantic labels whose semantic score in relation to a word is highest as the semantic labels for the word”; and [0114], wherein this reads over “Thus, using the techniques described herein enables a system of one or more computers, e.g., an enterprise searching system with many client devices, to perform document preprocessing and/or search query processing on client devices, even when those client devices are in an offline mode and without access to a centralized server.”};
validate the access request for the document by the second user {See Zelenov, column 7, lines 20-39, wherein this reads over “For example, request processing module 210 may receive the login credentials of the user for the document repository to grant document search engine 142 the authority to access the documents stored there. Request processing module 210 may then invoke repository communicator 215 to obtain access to the specified repository using the received credentials, and download a document to be processed. In one embodiment, the user may additionally specify the document to be indexed in the request”};
retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system {See Zelenov, column 7, line 55-column 8, line 3, wherein this reads over “Additionally, the unique identifier may indicate the location within the storage repository or on a client device where the document is stored (e.g., the directory structure within the filesystem of the client device or document repository). In one embodiment, in order to store the location information as a fixed length, document processing module may generate the unique identifier as a hash value of the location information”};                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
cause the first client device to communicate the document to the second client device in response to a successful validation of the access request {See Zelenov, column 9, line 64-column 10, line 5, wherein this reads over “[t]he response may include the search results, which provides the documents grouped by content similarity as described above. In various implementations, response module 245 may send the document identifier, the metadata, and/or the document location to the client device in response to the search query.”}. 
Luo fails to disclose the claimed features of “wherein the importance score, displayed along-with the summarized view,” “validate the access request for the document by the second user,” “retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system,” and “cause the first client device to communicate the document to the second client device in response to a successful validation of the access request.”
Taylor is directed to the invention of ranking query results according to relevance.
As per the claimed feature of “wherein the importance score, displayed along-with the summarized view,” Taylor discloses “[t]he search service 304 may then provide the ranked results to the client 302 for display” and “[t]he results may be displayed such that the score and the associated properties of the items that matched the entries of the external context list(s) are displayed.”  See Taylor, [0035].  That is, Taylor discloses that the score (i.e. the importance score) may be displayed alongside associated properties and the results (i.e. displayed along-with the summarized view).  Accordingly, wherein Taylor is directed to displaying results and the related scores, it would have been obvious to one of ordinary skill in the art to improve the prior art of Luo with that of Taylor for the predictable result of a system wherein the search results of Luo may further display related scores as disclosed by Taylor.
The combination of Luo and Taylor fails to disclose the claimed feature of “validate the access request for the document by the second user,” “retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system,” and “cause the first client device to communicate the document to the second client device in response to a successful validation of the access request.”
Zelenov is directed to the invention of grouping documents by content similarity.
As per the claimed feature of “validate the access request for the document by the second user,” Zelenov discloses that “request processing module 210 may receive the login credentials of the user for the document repository to grant document search engine 142 the authority to access the documents stored there” and “Request processing module 210 may then invoke repository communicator 215 to obtain access to the specified repository using the received credentials, and download a document to be processed.”  See Zelenov, column 7, lines 20-39.  That is, Zelenov discloses that access to documents may be provided according to credentials (i.e. validate an access request for a document by a user). Accordingly, wherein Zelenov is directed to returning documents in response to a search query, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo and Taylor with that of Zelenov for the predictable result of a system wherein the access to the documents of Luo may be granted only after validation of the request as disclosed by Zelenov.
As per the claimed feature of “retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system,” Zelenov discloses “the unique identifier may indicate the location within the storage repository or on a client device where the document is stored (e.g., the directory structure within the filesystem of the client device or document repository)” and “in order to store the location information as a fixed length, document processing module may generate the unique identifier as a hash value of the location information.”  See Zelenov, column 7, line 55-column 8, line 3.  That is, Zelenov specifically discloses the generating of a hash value which indicates the location information of a document (i.e. a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system).
As per the claimed feature of “cause the first client device to communicate the document to the second client device in response to a successful validation of the access request,” Zelenov discloses “Request processing module 210 may then invoke repository communicator 215 to obtain access to the specified repository using the received credentials, and download a document to be processed. In one embodiment, the user may additionally specify the document to be indexed in the request. In another embodiment, repository communicator 215 may begin downloading documents based on user-defined configuration.”  See Zelenov, column 7, lines 20-39.  That is, Zelenov discloses that a document may be downloaded (i.e. may communicated to a client following the successful validation of the request).
As per the claimed feature of “wherein the importance score is determined, by a scoring module on the server arrangement, based on one or more value features transmitted to the server arrangement by a remote sharing module of a first client device submitting said document, and wherein the one or more value features of the document comprise information elements indicative of entities and semantic inter-relationships between the entities,” the combination of Luo, Taylor, and Zelenov fails to disclose said feature.  Singh is directed to the invention of document indexing, searching, and ranking with semantic intelligence.  Singh is further directed to determining semantic scores related to a document.  Specifically, Singh discloses that “the document preprocessing unit 114 determines, for each word in a document identified in step/operation 404, one or more aggregate semantic scores based at least in part on the semantic scores determined in step/operation 406” and that “the document preprocessing unit 114 may determine an aggregate semantic score for a word based at least in part on one or more of the semantic score for a 1-gram that consists of the word and the semantic scores for each n-gram that includes the word. In some embodiments, to determine the aggregate semantic score for a word, the document preprocessing unit 114 may adjust the semantic score for a 1-gram that consists of the word and/or the semantic scores for each n-gram that includes the word based at least in part on one or more of frequency score for the 1-gram that consists of the word, a frequency score for each n-gram that includes the word, and configuration data in the configuration data storage unit 113.”  See Singh, [0091].  That is, Singh discloses the determination of semantic scores for words found in a document (i.e. determining importance scores using the one or more value features of the document comprise information elements indicative of entities and semantic inter-relationships between the entities).  Additionally, Singh discloses that “using the techniques described herein enables a system of one or more computers, e.g., an enterprise searching system with many client devices, to perform document preprocessing and/or search query processing on client devices, even when those client devices are in an offline mode and without access to a centralized server.”  See Singh, [0114].  That is, Singh discloses that the aforementioned preprocessing may occur with data received from client devices at the server (i.e. “by a scoring module on the server arrangement, based on one or more value features transmitted to the server arrangement by a remote sharing module of a first client device submitting said document”).  Accordingly, wherein Singh discloses the aforementioned features related to semantic scoring, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, and Zelenov with that of Singh for the predictable result of wherein the documents of Luo may be further preprocessed according to the aforementioned invention of Luo to determine the appropriate semantic scoring.
As per dependent claims 5 and 14, Luo, in combination with Taylor, Zelenov, and Singh, discloses:
The system of claim 1 wherein the summarized views are constructed, on the fly, at the time of processing the search query {See Luo, [0023], wherein this reads over “As described above, the disclosure generally relates to systems and methods for generating a summary of a document in near real time.”}. 
As per dependent claims 7 and 16, Luo, in combination with Taylor, Zelenov, and Singh, discloses:
The system of claim 1, wherein the document is stored on the distributed file storage system by a document sharing module of the first client device {See Luo, [0029], wherein this reads over “In addition, the aspects and functionalities described herein may operate over distributed systems (e.g., cloud-based computing systems), where application functionality, memory, data storage and retrieval and various processing functions may be operated remotely from each other over a distributed computing network, such as the Internet or an intranet”}. 
Claims 2, 4, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Singh, and in further view of Encina et al, USPGPUB No. 2008/0140616, filed on 21 September 2006, and published on 12 June 2008.
As per dependent claims 2 and 11, Luo, in combination with Taylor, Zelenov, Singh, and Encina, discloses:
The system of claim 1, wherein the search query is expanded, based on an ontological databank, to include one or more concepts from the ontological databank and wherein each of the document in the list of all documents correspond to at least one concept of the ontological databank {See Encina, [0051], wherein this reads over “The topic identifier can recognize topics (step 122) and generate the query fingerprint (step 124) in much the same way as it does the document fingerprints. The query can then be analyzed and augmented (step 126), such as to handle topic restriction, and topic expansion. The search engine then uses the augmented query fingerprint to search the index for documents that match it (step 128). Results of the search can be displayed in a simple list format”; and [0173], wherein this reads over “The concepts are stored in a repository (an ontology), where they are organized according to known relationships. Programmatic behavior in the form of actions are associated with the concepts in this repository by attaching the actions to the concept nodes. Actions and other properties are inherited through is_a relationships in the concept ontology.”}. 
The combination of Luo, Taylor, Zelenov, and Singh fails to disclose the claimed feature of “wherein the search query is expanded, based on an ontological databank, to include one or more concepts from the ontological databank and wherein each of the document in the list of all documents correspond to at least one concept of the ontological databank.”
Encina is directed to the system for document processing and determining similarities between documents and queries utilizing topic models.  Specifically, Encina discloses that “[t]he topic identifier can recognize topics (step 122) and generate the query fingerprint (step 124) in much the same way as it does the document fingerprints” wherein “the query can then be analyzed and augmented (step 126), such as to handle topic restriction, and topic expansion” and “[t]he search engine then uses the augmented query fingerprint to search the index for documents that match it (step 128).”  See Encina, [0051].  That is, Encina discloses that a query may be augmented (i.e. expanded) based upon recognized topics (i.e. concepts) such that the results may be provided in a list (i.e. a list of all documents that correspond to a least one concept).  Furthermore, regarding the concepts which may be stored in an ontological databank, Encina discloses that “[t]he concepts are stored in a repository (an ontology), where they are organized according to known relationships.”  See Encina, [0173].  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Singh with that of Encina for the predictable result of a system wherein the search query of the combination may be further improved via an expansion utilizing the topic expansion features of Encina.
As per dependent claims 4 and 13, Luo, in combination with Taylor, Zelenov, Singh, and Encina, discloses:
The system of claim 1, wherein the remote extraction module is operable to extract the one or more value features based on an ontological databank related to a technical field of the document, the ontological databank being communicably coupled to the remote extraction module {See Encina, [0048], wherein this reads over “The identifier then recognizes topics in the documents based on one or more of the stored topic models (step 102). The set of recognized topics for each document are then expressed as a document fingerprint (step 104). The document fingerprints generated by the identifier can then be indexed by the indexer (step 106).”}. 
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Singh, and in further view of Official Notice.
As per dependent claims 6 and 15, the Office takes Official Notice that it would have been widely-known and obvious to one of ordinary skill in the art to pre-store views on a server and/or server arrangement.  That is, the feature of storing data on a server is well-known and it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Singh for the predictable result of a system wherein summarized views of documents may be pre-stored on a server arrangement.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Singh, and in further view of Marion, USPGPUB No. 2020/0380090, filed on 22 February 2018, and published on 3 December 2020.
As per dependent claims 8 and 17, Luo, in combination with Taylor, Zelenov, Marion, and Singh, discloses:
The system of claim 7, wherein the document sharing module is configured to encrypt the document with a key, prior to storing on the distributed file storage system, and communicate the key to the second client device in response to successful validation of the access request {See Marion, [0172], wherein this reads over “verifying access rights of the user, by the server (130) via the network (120), by comparing the identifying information contained in a corresponding one of the plurality of rights tokens to the user identifying information; and when the identifying information of the corresponding one of the plurality of rights tokens matches the user identifying information, providing, to the user device (110), the key from the corresponding one of the plurality of rights tokens for decrypting the encrypted copy of the digital media file”}.
The combination of Luo, Taylor, Zelenov, and Singh fails to disclose the claimed feature of “wherein the document sharing module is configured to encrypt the document with a key, prior to storing on the distributed file storage system, and communicate the key to the second client device in response to successful validation of the access request.”
Marion is directed to the invention of providing limited distribution of a digital media file utilizing a rights token.  Specifically, Marion discloses that  “verifying access rights of the user, by the server (130) via the network (120), by comparing the identifying information contained in a corresponding one of the plurality of rights tokens to the user identifying information; and when the identifying information of the corresponding one of the plurality of rights tokens matches the user identifying information, providing, to the user device (110), the key from the corresponding one of the plurality of rights tokens for decrypting the encrypted copy of the digital media file.”  See Marion, [0172].  That is, Marion discloses a system wherein a key for decrypting (i.e. encrypting a document with a key) may be sent to a user device (i.e. communicate a key to a second client device).  It would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Singh with that of Marion for the predictable result of a system wherein a document may be securely accessed via a key (as disclosed by Marion) only after a successful validation of a user request.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Singh, and in further view of Lowagie, USPGPUB No. 2020/0099534, filed on 14 December 2017, and published on 26 March 2020.
As per dependent claims 9 and 18, Luo, in combination with Taylor, Zelenov, Singh, and Lowagie, discloses:
The system of claim 7, wherein the document sharing module is configured to store the hash of the document on a blockchain platform, wherein the blockchain platform associates a timestamp with the hash of the document {See Lowagie, [0060]-[0065], wherein this reads over “According to another aspect, the invention provides a computer-implemented method for the verification of a file, preferably a PDF-based document; said file registered by a user in a blockchain; said file comprising a file identifier and optionally a blockchain identifier; said method comprising the steps of: (01) receiving said file; (02) extracting a file identifier from said file and optionally a blockchain identifier; (03) determining a location of said blockchain, optionally based on said blockchain identifier; (04) retrieving a file reference and a timestamp associated with said file reference from said blockchain based on said file identifier, said file reference comprising an encrypted hash-related string; (05) verifying an identity of said user based on said timestamp and a public key obtainable from said file reference, said public key belonging to a key pair comprising said public key and a private key used for encrypting said hash-related string; said verifying preferably based on a public certificate associated with said public key”}.
The combination of Luo, Taylor, Zelenov, and Singh fails to disclose the claimed feature of “wherein the document sharing module is configured to store the hash of the document on a blockchain platform, wherein the blockchain platform associates a timestamp with the hash of the document.”  Lowagie is directed to an improved blockchain-based method for registration and verification of a file.  Specifically, Lowagie discloses that “said file registered by a user in a blockchain” and “said file comprising a file identifier and optionally a blockchain identifier.”  See Lowagie, [0060]-[0065].  Additionally, Lowagie discloses that “determining a location of said blockchain” and “retrieving a file reference and a timestamp associated with said file reference from said blockchain based on said file identifier, said file reference comprising an encrypted hash-related string.”  See Lowagie, [0060]-[0065].  That is, Lowagie discloses a system wherein a file reference may comprise a hash-related string (i.e. a hash of the document) wherein a timestamp is associated with said file reference (i.e. a timestamp that is associated with the hash).  Accordingly, wherein Lowagie disclose the aforementioned feature, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Singh with that of Lowagie for the predictable result of a document retrieval system which further utilizes blockchain features such as associating a timestamp with a stored hash of a document (as disclosed by Lowagie) within the document retrieval environment of Luo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152

								April 27, 2022

/PK/
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152